Title: To John Adams from Thomas Waters Griffith, 20 January 1800
From: Griffith, Thomas Waters
To: Adams, John



Sir,
New York 20 January 1800

By the present oportunity permit me to offer you a Copy of Pamphlet I published in Paris immediately before Generals Pinckney & Marshall left there. It was the attempt of an early pen to defend our common Country from an imputation of Corruption, & I solicit your Indulgence for this work not only on account of my inexperience or inability but on account of Time and Place, Circumstances which you Sir, know well how to appreciate. The subject may now be considerd out of date, nor have I the vanity to suppose that I have advanced one Idea that would have been new to you at the Time, But the Situation in which I am placed obliges me as I conceive to lay this copy before you.
The Situation to which I refer is that of an applicant for public Confidance. It is severe this work, and from the report of a few Gentlemen to whom I have the honour to be known and who have already that of your friendship that you are to judge whether I can suitably fill one of the most important Consular Stations abroad. Having gone to Havre de Grace in the early parts of the French Revolution, in order to establish a mercantile correspondance there, I was encouraged by several Friends, and soon after solicited the Consulship for that place, But whatever might be the opinion of the late President respecting me Mr. Nathaniel Cutting had applied and was appointed previously, after which I asked no place untill the present. This however did not prevent a representation on the part of many of the Merchants of Baltimore, and in 1794 they solicited the president to put me in the place of Mr. Cutting. Being now charged with some important commercial Interests I remained in France, allways viewing with regret, and often with indignation the measures of its rulers, and it was not untill after the departure of Generals Marshall and Pinckney and of the arrival of the Sophia in 1798, that I renewed my application by soliciting from you the Consulship at Paris. I then thought that the american Government had brought matters to a favorable Crisis, that the paroxism of avarice and revenge in which its Ennemies had been would suddenly disappear, or an entire new order of things take place, for, I hold to be incompatible the existance of the french Republic and a continuance of her horrid exactions. One or the other must soon have an end, and in either Case, you may think proper to renew the ordinary commercial and political intercourse of the United States with that poeple. Under this point of view my application for a place long since considerd vacant will not I trust be thought premature. After so long a residence in France, uncontaminated I hope by any principles or prejudices hostile to the Constitution of my Country or its administration, I do not hesitate to declare that I should constantly endeavour to merit any confidance with which I can be favord.
The interviews which I had with you on my Journey here were sufficient to lay me under the greatest obligations, and I can assure you that the civilities I received from yourself, from your good Lady and family, will never be forgotten, But those interviews will not allow me to claim that confidance which a personnel acquaintance might create, and to make you an apology here is a debt I owe myself. Suspecting that no appointment like the one I solicited would be made within these three months, I accepted a commission from some of my fellow Citizens of Baltimore (trustees of a Bankrupt there) to go to St. Domingo to recover and remit their property, which will afford me an opportunity to get better acquainted with the Situation & resources of an important french Colony, and an opportunity offering from this City, I could not, without the risk of encroaching on time more usefully or more agreably employed by you, improve the introduction with which I was honoured by Mr. Leray de Chaumont and Mr. Shaw as far as it was my interest or my inclination to do, and I hope this will be my excuse.
However, the Services you have renderd your Country abroad and at home make your person and character dear to me, and I wish most sincerely wherever I may be that providance may protect and bless you, Having the Honour to be, / Sir, / Yr. mo. Obedt. hble Servant
Tho. Waters Griffith